Citation Nr: 1207964	
Decision Date: 03/02/12    Archive Date: 03/16/12

DOCKET NO.  08-09 680A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to a disability rating in excess of 20 percent for service-connected osteoarthritis, chronic lumbar strain (lumbar spine disability). 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel






INTRODUCTION

The Veteran served on active duty from June 1986 to December 2002.

This matter comes before the Board of Veterans' Appeals (Board) from a February 2005 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana. 

The Veteran submitted a statement in support of his claim, received by VA in September 2009, subsequent to the RO's most recent adjudication of his claim in April 2009.  The Veteran's representative, however, waived consideration of the August 2009 statement by the agency of original jurisdiction (AOJ) in his February 2012 Brief.  See Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003); 38 C.F.R. § 20.1304 (2011).  Therefore, the Board may properly consider such newly received evidence.  However, it appears that additional VA treatment records related to the Veteran's claim were also associated with the claims file after the issuance of the April 2009 supplemental statement of the case, but the Veteran has not waived AOJ consideration of such records.  As this claim is being remanded, the AOJ will have an opportunity to consider such evidence in the readjudication of his claim. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).

The Board notes that the most recent VA treatment records associated with the claims file are dated in June 2009 from the Alexandria, Louisiana, VA Medical Center (VAMC).  There is no indication that the Veteran has ceased VA treatment.  Furthermore, the Board notes that by a May 2004 statement, the Veteran questioned whether his application for VA vocational rehabilitation was denied.  It appears that the Veteran submitted, in May 2004, a marked copy of a VA document highlighting elements of the VA vocational rehabilitation program.  If the Veteran applied for, or completed, VA vocational rehabilitation, records of such are relevant to the present claim and should be associated with the claims file.  Because VA is on notice that there are additional records that may be applicable to the Veteran's claim and because these records may be of use in deciding the claim, these records are relevant and should be obtained.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

The Veteran's most recent VA examination conducted to evaluate the severity of his service-connected lumbar spine disability was in July 2008, more than three years prior.  When available evidence is too old for an adequate evaluation of the Veteran's current condition, VA's duty to assist includes providing a new examination.  Weggenmann v. Brown, 5 Vet. App. 281 (1993).  Because the Veteran was last afforded a VA examination in July 2008, a new examination is in order so that the current severity of the Veteran's service-connected lumbar spine disability may be evaluated.  

Additionally, as indicated in the Introduction, additional VA treatment records relevant to the Veteran's claim were associated with the claims file subsequent to the April 2009 supplemental statement of the case.  Therefore, upon readjudication of the Veteran's claim, all evidence received since the April 2009 supplemental statement of the case should be considered.  38 C.F.R. § 19.31.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the Veteran's claims file his treatment records maintained by the VAMC in Alexandria, Louisiana, dated from June 2009 to the present.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file. The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. 
§ 3.159(e). 

2.  Determine if the Veteran applied for, or completed, VA vocational rehabilitation.  If so, obtain and associate with the Veteran's claims file his VA vocational rehabilitation folder.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. 
§ 3.159(e).

3.  After obtaining any relevant outstanding treament records, schedule the Veteran for a VA examination to determine the current severity of his service-connected lumbar spine disability.  The examiner should note all relevant pathology, and all indicated tests, including x-rays, should be conducted.  The Veteran's claims file and a copy of this remand must be provided to the examiner for review upon examination, and the examination report must reflect review of these items.  

The examiner should describe in detail all symptomatology associated with the Veteran's low back disability, including any associated neurological involvement.  

The examiner should also render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the lumbar spine.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  In addition, the examiner should indicate whether, and to what extent, the Veteran likely experiences functional loss due to pain or any of the other symptoms noted above during flare-ups and/or with repeated use.  

The examiner should specifically indicate whether the Veteran's lumbar spine disability results in any neurologic impairment, to include radiculopathy, bowel impairment, or bladder impairment, and, if so, the severity of such impairment. 

The examiner should also indicate whether the Veteran's lumbar spine disability results in incapacitating episodes and, if so, the frequency of such. 

The examiner should also discuss the impact the Veteran's lumbar spine disability has on his employability. 

Lay statements provided by the Veteran regarding his symptomatology must be discussed and considered, and a complete rationale must be provided for any opinions offered.  

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence, to include all evidence received since the April 2009 supplemental statement of the case.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

